Order entered September 18, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00241-CR

                 TRINH HOANG DIEM NGUYEN, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 204th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F18-00357-Q

                                    ORDER

      Before the Court is appellant’s September 16, 2020 second motion for

extension of time to file his brief.    We GRANT the motion and ORDER

appellant’s brief due on October 19, 2020.



                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE